Order unanimously affirmed with costs. Memorandum: Plaintiff appeals from an order which awarded her maintenance pendente lite, and referred her request for in*988terim counsel fees to the trial court. On this record, consisting of conflicting affidavits, we see no reason to substitute our discretion for that of Supreme Court (see, Stone v Stone, 152 AD2d 560; Cohen v Cohen, 129 AD2d 550, 551). Appeals from the granting of pendente lite relief are not favored and it is more expedient and economical to proceed promptly to trial (see, Berger v Berger, 125 AD2d 285). (Appeal from order of Supreme Court, Nassau County, Yachnin, J.—temporary support.) Present—Boomer, J. P., Green, Pine, Balio and Lawton, JJ.